An unpublis li- order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

i IN THE SUPREME COURT OF THE STATE OF NEVADA

 

 

; JEFF HINES, NO. 64793

‘ Appellant, A, 

vs. F i t :7: Q
ROY. KIEFFER,

ee 02 2835

 

Res 1 ondent.

   
    

I Frat“ (:15 K‘ LAN fi'
1 A“ A I;

EUTY OLE

ORDER DISMISSING APPEAL

 

respendent his notice of appeal and civil pro se appeal statement and t0

ﬁle in “this. court, within 15 days (if the June 10 order, properly comyleted

ﬁled a letter in thie ceurt indicating that he was attempting to procure an

%
On June 10, 2014, this court directed appellant to serve an
attorney to represent him in this case. To clate, appellant has failed to

certiﬁcates of service for. those documents. 011 August 27, 2014, appellant

‘ comply with our June 10 erder or otherwise communicate with this court

regarding service or his effcrts to retain counsel, and thus, we conclude
that appellant has abendened this appeal. We therefore
ORDER this appeal DISMISSED.

{\L‘ Qt , A.C.J.

cc: Hon. Jerry A. Wieee, District Judge
Jeff Hines
Black & LoBellﬂ
Eighth District Court Clerk
1

Surname COURT
OF
NEVAJM

an) mm «we

5?“
e
,C